OPINION OF THE COURT
Per Curiam.
Bruce A. Glubin has submitted an affidavit, dated January 2, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Glubin was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on May 7, 1975, under the name Bruce Allan Glubin.
Mr. Glubin acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judi*295cial District concerning allegations that he misappropriated escrow funds. Mr. Glubin further acknowledges that his resignation is submitted subject to any application by the Grievance Committee for an order directing restitution and reimbursement to the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He recognizes the continuing jurisdiction of this court to make such an order. The Grievance Committee is unaware of any pending claims against Mr. Glubin at this time.
Mr. Glubin indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits against disciplinary charges based upon the allegations against him.
Counsel for the Grievance Committee recommends that the court accept the resignation. Under the circumstances herein, the resignation of Bruce A. Glubin as a member of the Bar is accepted and directed to be filed. Accordingly, Bruce A. Glubin is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Pizzuto, JJ., concur.
Ordered that the resignation of Bruce A. Glubin is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Bruce A. Glubin is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Bruce A. Glubin shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Bruce A. Glubin is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.